                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF INDIANA
                                  FORT WAYNE DIVISION


 UNITED STATES OF AMERICA,

                         Plaintiff,

         v.                                               CAUSE NO. 1:17-CR-07(3) DRL-SLC

 KYOMBE BOLDEN,

                         Defendant.


                                              ORDER
       The court has reviewed the findings and recommendation of Magistrate Judge Susan Collins

filed February 27, 2020 (ECF 280). That day, Defendant Kyombe Bolden pleaded guilty to counts 9

through 14 of the 18-count indictment. Counts 9 and 11 charged Mr. Bolden with attempted assault

with a dangerous weapon in aid of racketeering, in violation of 18 U.S.C. § 1959(a)(6) and 18 U.S.C. §

2. Count 13 charged Mr. Bolden with assault with a dangerous weapon in aid of racketeering, in

violation of 18 U.S.C. § 1959(a)(3) and 18 U.S.C. § 2. Counts 10, 12, and 14 charged Mr. Bolden with

discharging a firearm during and in relation to a crime of violence in violation of 18 U.S.C. § 924(c).

The defendant and the government notified the court that they have no objections to the Magistrate

Judge’s findings and recommendation. The court now adopts the findings and recommendation in

their entirety. Subject to this court’s consideration of any plea agreement pursuant to Federal Rule of

Criminal Procedure 11(c), the plea of guilty to these offenses as charged in the indictment is hereby

ACCEPTED, and the defendant is adjudged guilty of such offenses. Sentencing has already been

scheduled for July 9, 2020, with any sentencing memoranda to be filed by June 29, 2020. ECF 283.

       SO ORDERED.
       March 4, 2020                                   s/ Damon R. Leichty
                                                       Judge, United States District Court
